Citation Nr: 9918556	
Decision Date: 07/07/99    Archive Date: 07/15/99

DOCKET NO.  96-15 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a skin rash. 

2.  Entitlement to service connection for joint pain. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel
INTRODUCTION

The veteran had active military service from July 1966 to 
June 1968 and from October 1990 to May 1991.  He also served 
in the Reserves.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a June 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The veteran has also requested reopening of his claim for 
service connection for a hearing loss.  The RO denied the 
request ot reopen that claim in February 1999.  The record 
does not include a notice of disagreement in response to the 
denial of the request to reopen the claim for service 
connection for a hearing loss. 

The veteran's claims were initially before the Board in April 
1998, at which time they were remanded for additional 
development.  


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Gulf War.  

2.  The veteran currently exhibits objective indications of a 
chronic skin rash resulting from an undiagnosed illness 
manifested by one or more signs or symptoms; such objective 
indications have manifested to a degree of 10 percent or 
more.  


CONCLUSIONS OF LAW

The criteria for service connection for a skin rash as a 
manifestation of an undiagnosed illness have been met. 38 
U.S.C.A. § §  1117, 5107 (West 1991 and Supp. 1998); 38 
C.F.R. § § 3.317, 4.118, Diagnostic Code 7806 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records from the veteran's first period of 
active duty include a number of medical examinations and 
reports of medical histories.  All of the medical 
examinations show that the veteran's skin was evaluated as 
normal. 

A number of service medical records from 1976 to February 
1990 from when the veteran was in the Reserves were 
submitted.  All of the medical examinations from this period 
indicated that the veteran's skin was evaluated as normal. 

The veteran's DD-214 reflects that he served in Southwest 
Asia from November 1990 to April 1991.

Service medical records from the veteran's second period of 
active duty include a report of an April 1991 medical 
examination which showed that the veteran's skin was 
evaluated as normal. 

The veteran was afforded a VA examination in September 1991.  
Regarding the veteran's skin, the examiner noted that the 
veteran's skin was smooth and moist. 

The veteran was afforded a hearing before the RO in November 
1996, a transcript of which has been associated with the 
claims folder.  Regarding his rash, the veteran stated that 
he first noticed his rash shortly after returning from the 
Persian Gulf and that he had not noticed any problems prior 
to 1990.  He stated that his primary specialty during the 
Persian Gulf War was working in the chemical decontamination 
company in Saudi Arabia.  He stated that no diagnosis had 
been made, but that he experienced residuals like itching and 
general discomfort.  He stated that he was treating his rash 
with lotions and creams.  

A VA examination report regarding the veteran's skin was 
submitted from November 1997.  Regarding the skin rash, the 
veteran stated that he had a skin rash intermittently since 
Desert Storm/Desert Shield that tended to wax and wane.  He 
indicated that it consisted of small red blotches over his 
arms and legs which was pruritic with his clothes irritating 
it.  He stated that udder cream helped to alleviate the 
itching.  The examiner stated that the rash was quiescent at 
the time of the examination.  Examination showed that there 
was some asymmetry of the right lateral nose compared to the 
left, but there was no evidence of ulceration or exfoliation.  
The examiner stated that the veteran's nose was obviously 
deformed (approximately 1/3 to 1/2), but that otherwise his 
skin examination was negative.  The examiner provided two 
impressions.  The first was that the veteran had a history of 
a large basal cell carcinoma involving the right lateral 
portion of the nose, status post extensive debridement and 
reconstruction of the nose utilizing cartilage from the right 
ear and a skin graft from the neck region with the residual 
deformity.  The examiner's other impression was that the 
veteran had a history of a nondescript purulent skin rash 
that was currently quiescent. 

The veteran underwent a VA examination in November 1998.  
Examination of the skin showed multiple erythematous, 
macular, papular eruptions on the hands and arms bilaterally 
that were quite non-specific in evaluation.  The examiner 
commented that it was unclear to him whether the veteran's 
symptoms were caused by or were made worse by his Persian 
Gulf exposure.  The examiner's relevant diagnoses were 
diffuse arthralgias, history of squamous cell carcinomas 
removed from the right side of the nose with well healed 
surgical scars of same, chronic fatigue, and recurrent 
erythematous, papular rash on the arms and hands bilaterally.  

The veteran underwent a VA examination for his skin in 
December 1998.  Examination of the hands and arms 
demonstrated diffusely dry skin, though no evidence of active 
erythematous or papular eruption at the present time.  The 
examiner commented that the veteran described very classic 
symptoms of erythematous papular eruptions of the hands and 
arms of unclear etiology.  The examiner stated that he could 
not give an opinion whether or not these symptoms were 
related to his Persian Gulf experience or any other exposure 
because they may not have been present at the time of either 
of his examinations, and his symptoms as described were 
somewhat nonspecific.  The examiner opined that the veteran's 
erythematous papular rash was undiagnosable by standard 
criteria.  The examiner opined that the veteran's symptoms 
were very nonspecific, and again, no rash had been present on 
either of the examinations.  


Analysis

Entitlement to service connection for a skin rash as a 
manifestation of an undiagnosed illness.  

Pursuant to 38 U.S.C.A. § 1117 (West 1991 & Supp. 1998) and 
38 C.F.R. 
§  3.317(a)(1)(1998), it is provided that compensation may be 
paid to a Persian Gulf veteran who "exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms", provided that such disability: 1) became 
manifest during active service or to a degree of 10 percent 
or more not later than December 31, 2001; and 2) by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  Objective 
indications of chronic disability include both "signs", in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification. 38 C.F.R. §  
3.317(a)(2).  Disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period should 
be considered chronic for purposes of adjudication. 38 C.F.R. 
§ 3.317(a)(3) (1998).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, signs or symptoms 
involving the skin and joint pain. 38 C.F.R. § 3.317(b).  

For purposes of this section, the term "Persian Gulf veteran" 
means a veteran who served on active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  38 C.F.R. § 3.317 (d) (1) (1998).

For rating of eczema, when there is exfoliation, exudation or 
itching, if involving an exposed surface or extensive area, 
then a 10 percent rating is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (1998).  

The veteran's claim for service connection for a skin 
disability as a manifestation of an undiagnosed illness is 
well grounded.  He has presented a plausible claim.  See 38 
U.S.C.A. § 5107.  

In order to establish a claim for service connection as a 
manifestation of an undiagnosed illness, the criteria 
provide, in pertinent part, that the illness not be 
attributable to any known clinical diagnosis by history, 
physical examination and laboratory tests.  The VA 
examination report from November 1998 indicates that the 
veteran had multiple, erythematous, papular eruptions on the 
hands and arms bilaterally that were quite non-specific in 
evaluation.  The veteran underwent another VA examination in 
December 1998, at which time the examiner opined that the 
veteran's erythematous papular rash was undiagnosable by 
standard criteria.  Thus, an examiner has determined that the 
veteran's skin rash is a manifestation of an undiagnosed 
illness.  

It should be noted that the veteran did not have a rash at 
his December 1998 VA examination.  Also, at his November 1997 
VA examination, the examiner noted only that the veteran had 
a history of a nondescript purulent skin rash that was 
quiescent at the time of the examination.  However, a rash is 
capable of independent verification, and the veteran is 
capable of testifying as to objective indications of a 
chronic skin disability under 38 U.S.C.A. § 3.317 (a) (2).  
The veteran has testified about his skin rash during the 
course of his appeal, most specifically at his November 1996 
RO hearing.  

The fact that the veteran's skin rash was noticeable at his 
November 1998 VA examination but not at his November 1997 or 
December 1998 VA examinations is not of consequence for 
purposes of determining whether his skin rash is a chronic 
disability.  As noted in 38 C.F.R. § 3.317 (a) (3), a 
disability that has existed for six months or more and 
exhibits intermittent episodes of improvement and worsening 
over a six-month period still is considered chronic.  

The final determination to be made is whether the veteran's 
skin condition has manifested itself to a degree of 10 
percent or more.  As the veteran's skin condition manifests 
itself with itching and involves an exposed surface (the 
hands), he is entitled to service connection for a skin rash 
as a manifestation of an undiagnosed illness under 38 
U.S.C.A. § 1117 (West 1991 and Supp. 1998) and 38 C.F.R. § 
3.317 (1998). 

Accordingly, the grant of service connection is warranted for 
a skin rash as a manifestation of an undiagnosed illness.


ORDER

Entitlement to service connection for skin rash due to 
undiagnosed illness is granted.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Regarding the veteran's claim for joint pain, such claim was 
remanded in part for an examination report that included an 
answer to the questions of what signs or symptoms of joint 
disease the veteran had, and whether such joint signs or 
symptoms were attributable to any diagnosed joint disease.  
At a general VA examination in November 1998, the veteran was 
diagnosed with diffuse arthralgias.  At a VA orthopedic 
examination in November 1998 and in the addendum to such 
examination in December 1998, the examiner noted a number of 
joint signs and symptoms, but only commented on signs and 
symptoms referable to the left knee.   

Inasmuch as the veteran has described signs and symptoms in 
joints other than his left knee (the back, neck, shoulders, 
elbows, right knee) at different points during his appeal, 
and the examiner in November 1998 diagnosed the veteran with 
diffuse arthralgias, it is not clear whether the veteran has 
signs and symptoms in those joints other than his left knee. 

The United States Court of Appeals for Veterans Claims 
(Court) has recently underscored the role of agencies of 
original jurisdiction in carrying out the instructions in 
Board Remands.  As noted by the Court, the duties of the 
agencies of original jurisdiction in this regard are 
mandatory, and, furthermore, the Board of Veterans' Appeals 
is obligated to insure compliance with the instructions in 
Remands.  Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, the veteran's claim must be remanded for an 
examination that makes more specific findings about the signs 
and symptoms in joints other than the veteran's left knee.  
If possible, the examination should be conducted by the 
examiner who conducted the November 1998 VA examination and 
prepared the December 1998 addendum.

As noted above, one of the joints encompassed in the 
veteran's claim for service connection for joint pain is the 
left knee.  The medical records show that the veteran has 
been diagnosed with degenerative joint changes in the left 
knee (November 1998 VA examination).  The veteran claims that 
his joint pain in the left knee is a manifestation of an 
undiagnosed illness or in the alternative that it is related 
to an injury he sustained in October 1990 in service.  

Regarding the veteran's left knee, the VA orthopedic 
examination in November 1998 and addendum prepared in 
December 1998 were complete in many respects.  In particular, 
the addendum quite clearly stated that the signs and symptoms 
of the veteran's left knee were attributable to a diagnosed 
disability (osteoarthrosis).  

However, as noted above, the veteran is also claiming that 
his joint pain in the left knee is related to an injury he 
sustained in service.  In the December 1998 addendum, the 
examiner opined that the veteran's signs and symptoms had 
been going on since the veteran's original twisting injury 
back in 1990.  However, a review of the service medical 
records show that the veteran twisted his "right" knee in 
November 1990, not his "left" knee.  

Further review of the medical records shows that the veteran 
was diagnosed at a September 1991 VA examination with chronic 
soft tissue swelling of the left knee.  Thereafter, Dr. J. A. 
stated that he saw the veteran in November 1994 for left knee 
pain.  Also, the veteran's service medical records from when 
he was in the Reserves show that he was diagnosed with 
bilateral knee instability and put on physical profile in 
March 1995.  

Inasmuch as the veteran's service medical records from when 
he was in the Reserves show that he was treated for bilateral 
knee instability, this raises the possibility that the 
veteran's left knee disorder is related to this treatment.  
While the veteran's periods of active duty service have 
already been verified, his periods of active duty for 
training and inactive duty for training have not yet been 
verified.  Thus, the RO should verify all of the veteran's 
periods of active duty for training, and for the year 1995, 
the RO should verify the veteran's periods of inactive duty 
for training.  The RO should also obtain any additional 
service medical records from the veteran's Reserves unit.  

At the veteran's VA examination, the examiner should also 
discuss the etiology of the veteran's left knee disorder in 
light of the fact that the service medical records do not 
show that the veteran twisted his "left" knee in service in 
1990. 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should verify the veteran's 
periods of active duty for training and 
assure that proper documentation of such 
service is included in the claims folder.  
The RO should also verify the veteran's 
periods of inactive duty for training for 
the year 1995.  

2.  The RO should contact the veteran's 
Reserve unit and obtain all reserve 
service medical records that have not 
already been associated with the claims 
folder.  

3.  The RO should obtain all relevant 
current treatment records regarding the 
veteran's joints and associate such 
records with the claims folder.

4.  Following completion of the above 
development, the veteran should be 
afforded a VA general medical examination 
conforming to the criteria for conducting 
Persian Gulf War examinations contained 
in the February 6, 1998 memorandum 
containing the Guidelines for Persian 
Gulf War disability examinations.  If 
possible, the examiner who conducted the 
veteran's November 1998 VA examination 
should conduct this examination.  The 
claims folder, a copy of this REMAND and 
a copy of the February 6, 1998 memorandum 
containing the Guidelines for Persian 
Gulf War disability examinations must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  

The purpose of this examination is to 
identify all signs or symptoms that the 
veteran claims to experience on a chronic 
basis as a result of his Persian Gulf War 
service, with particular emphasis on 
joint symptoms. A complete history, which 
includes the time of initial onset and 
the frequency and duration of 
manifestation of each claimed disability 
should be elicited from the veteran.  All 
appropriate testing should be conducted.  
All opinions expressed should be 
supported by reference to pertinent 
evidence.  The examiner's report should 
fully set forth all current complaints 
and pertinent clinical findings. The 
examination report should include 
responses to the following questions:

a.  What signs or symptoms of joint 
disease regarding the back, neck, 
shoulder, elbows, right knee, and 
left knee does the veteran have?

b.  Are the veteran's joint signs or 
symptoms identified above 
attributable to any diagnosed joint 
disease?

c.  State when all joint signs or 
symptoms identified above which are 
not attributable to a known 
diagnosis initially manifested 
themselves and whether they are to 
be regarded as "chronic" (i. e., 
having existed for six months or 
more or having exhibited 
intermittent episodes of improvement 
and worsening over a six month 
period, as measured from the 
earliest date on which the signs or 
symptoms first became manifest).  

d.  Regarding the veteran's left 
knee, if it is determined that all 
of his signs and symptoms are 
attributed to a diagnosed 
disability, state to the degree 
possible the etiology of such 
disability, bearing in mind the 
medical history of the veteran's 
left knee as identified in the 
discussion above.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

6.  Upon completion of the development of 
the record requested by the Board and any 
other development deemed appropriate by 
the RO, the RO should again consider the 
veteran's claims for joint pain 
pertaining to undiagnosed illnesses.  The 
RO should also review the veteran's 
claims for joint disabilities on the 
basis of the laws and regulations 
applicable to disabilities resulting from 
diagnosed diseases or injuries.

7.  In the event that all claims are not 
resolved to the satisfaction of the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case concerning all 
evidence added to the record since the 
last supplemental statement of the case.  
The veteran and his representative should 
be given an opportunity to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is informed, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

